***Text Omitted and Filed Separately with
the Securities and Exchange Commission.
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.
Exhibit 10.23


Amendment No. 1 to Exclusive License Agreement


This Amendment to the Exclusive License Agreement (this “Amendment No. 1”) is
entered into and effective as of December 5, 2019 (“Amendment No. 1 Effective
Date”) by and between THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK, a New York corporation (“Columbia”), and MODIS THERAPEUTICS, INC., a
Delaware limited liability company (“Company”). Columbia and Company shall be
collectively referred to hereinafter as the “Parties.”


WHEREAS, Columbia and Company (f/k/a Meves Pharmaceuticals, LLC) entered into
that certain Exclusive License Agreement dated September 26, 2016 with respect
to a certain therapy for the treatment for thymidine kinase 2 deficiency (TK2d),
which therapy involves the use of a combination of nucleosides, including
deoxycytidine and deoxythymidine (the “Agreement”); and


WHEREAS, the Parties desire to amend and clarify certain terms of the Agreement
on the terms and subject to the conditions set forth in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Agreement and this Amendment No. 1 and for other good and valuable
consideration, the receipt and sufficiency of which the Parties acknowledge, the
Parties agree as follows:


1.Amendment to Section 1(c). Section 1(c) of the Agreement is hereby amended and
restated in its entirety as set forth below:


“c. “Challenge” means [***]”


2.Amendment to Section 2(b). Section 2(b) of the Agreement is hereby amended and
restated in its entirety as set forth below:


“b. Columbia grants to Company the right to grant sublicenses (through multiple
tiers) under the rights granted to it pursuant to Section 2a, provided that: (i)
any sublicense granted to any Affiliate or Sublicensee shall be in writing and
shall be subject to, and consistent with, the terms and provisions of this
Agreement applicable to the Sublicensee’s exercise of the rights under its
sublicense (excluding for clarity the payment obligations set forth Section 4
herein); (ii) in the event any Sublicensee (or any entity or person acting on
its behalf) initiates any Challenge, Company shall, upon written request by
Columbia, terminate forthwith the sublicense agreement with such Sublicensee
unless such Sublicensee terminates or withdraws such Challenge within thirty
(30) days of receipt of notice of termination from Company, and the sublicense
agreement shall provide for such right of termination by Company; (iii) the
sublicense agreement shall provide that, in the event of any inconsistency
between the sublicense agreement and this Agreement, this Agreement shall
control; (iv) the Sublicensee will submit annual reports to Company consistent
with the reporting provision of Section 5a herein; (v) Company remains fully
liable for the performance of its obligations hereunder and its Sublicensee’s
compliance with the terms and provisions of this Agreement applicable to the
Sublicensee’s exercise of the rights under its sublicense; (vi) Company provides
to Columbia, upon request, a copy
1 of 4
|US-DOCS\114211238.1||

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with
the Securities and Exchange Commission.
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.
of any sublicense agreement within thirty (30) days following the execution
thereof, provided such copy may be reasonably redacted to exclude confidential
information of Company, its Affiliates or Sublicensee that is not reasonably
necessary for assessing Company’s compliance with this Section 2b.; and (vii) no
such sublicense or attempt to obtain a sublicensee shall relieve Company of its
obligations under Section 6 hereof to exercise Commercially Reasonable Efforts,
directly or through a sublicense, to research, discover, develop and market
Products, nor relieve Company of its obligations to pay Columbia any and all
license fees, royalties and other payments due under the Agreement, including
but not limited to under Sections 4, 5 and 11 of the Agreement.”


3.Amendment to Section 2(c). Section 2(c) of the Agreement is hereby amended by
inserting the following sentence after the second sentence of the section:


“At the request of Company, Columbia shall seek to obtain, and/or assist Company
in seeking to obtain, a waiver from the applicable government agency to permit
the manufacture of Product outside the United States.”


4.Amendment to Section 3(a). Section 3(a) of the Agreement is hereby amended by
deleting the following sentence:
“Nothing in this Agreement shall be interpreted to limit in any way the right of
Columbia and its faculty or employees to practice and use such Patents and
Materials for any purpose outside the Field or to license or permit such use
outside the Field by third parties.”


5.Amendment to Section 4(f). Section 4(f) of the Agreement is hereby amended and
restated in its entirety as set forth below:


“f. Duration of Product Royalties. Royalties shall be payable on a
country-by-country and Product-by-Product basis until the later of (i) [***]
after the first bona fide commercial sale of a Product anywhere in the
Territory, (ii) the expiration of the last to expire Valid Claim Covering a
Product in such country, or (iii) expiration of any Regulatory Exclusivity
Covering such Product in such country (the “Royalty Term”).”


6.Amendment to Section 6(b). Section 6(b) of the Agreement is hereby amended by
replacing the first sentence of the section with the following sentence:


“Company shall use Commercially Reasonable Efforts to achieve the first
commercial sale of a Product within [***] from the Effective Date.”


7.Amendment to Section 6(c). Section 6(c) of the Agreement is hereby deleted in
its entirety.


8.Amendment to Article 13. Article 13 of the Agreement is hereby amended and
restated in its entirety as set forth below:


“Company shall mark all Patent Products (or their containers) made, sold,
offered for sale, imported, or otherwise disposed of by Company under the
license granted in this Agreement in accordance with applicable law. The Company
shall cause its Affiliates to
2 of 4
|US-DOCS\114211238.1||

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with
the Securities and Exchange Commission.
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.
comply with the marking requirements of this Section 13 and shall contractually
require its Sublicensees, Designees and their Affiliates to comply with such
requirements.”


9.Amendment to Article 15. Article 15 of the Agreement is hereby deleted in its
entirety.


10.Amendment to Article 18. Article 18 of the Agreement is hereby amended and
restated in its entirety as set forth below:


“18. Assignment. Neither party may assign this Agreement, or any of its rights
or obligations hereunder without the other party’s prior written consent, which
consent shall not be unreasonably withheld, provided that, notwithstanding the
foregoing, each party shall be entitled, without the other Party’s prior written
consent, to assign or transfer this Agreement: (a) to an Affiliate, (b) in
connection with the transfer or sale of all or substantially all of such party’s
assets or business related to this Agreement, or (c) in the event of such
party’s merger, consolidation, reorganization, Change of Control or similar
transaction. Any permitted assignee of either party shall, as a condition to
such assignment, assume all obligations of its assignor arising under this
Agreement following such assignment. Any purported assignment by a Party of this
Agreement, or any of such party’s rights or obligations hereunder, in violation
of this Section 18 shall be void.”


11.Agreement Continuing Effect. Except as provided in this Amendment No. 1, the
terms and conditions of the Agreement shall remain in full force and effect and
capitalized terms shall have the same meaning as ascribed to such terms in the
Agreement. This Amendment No. 1 is hereby integrated into and made part of the
Agreement. The execution, delivery and effectiveness of this Amendment No. 1
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the parties to the Agreement, nor constitute a waiver
of any provision of the Agreement.


12.Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute this Amendment. Signatures
provided by facsimile transmission or in Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.




SIGNATURES IMMEDIATELY FOLLOWING ON NEXT PAGE


3 of 4
|US-DOCS\114211238.1||

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with
the Securities and Exchange Commission.
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 as of the
Amendment No. 1 Effective Date written above.
 

The Trustees of Columbia University
in the City of New York
Modis Therapeutics, Inc.By:/s/ Scot G. HamiltonBy:/s/ Michael P. SmithName:Scot
G. HamiltonName:Michael P. SmithTitle:Senior Director and AVPTitle:EVP and
CFOColumbia Technology VenturesZogenix, Inc.(Duly authorized)(Duly authorized)



TTS#54942
4 of 4
|US-DOCS\114211238.1||